Both parties to this appeal have filed motions for rehearing. Appellant criticizes our finding of fact, wherein we say there was an understanding between the defendant and Charles Martin  Co. that the defendant would furnish a tug free of charge to bring the Splendor in and take her out, especially criticizing the use of the words "bring" and "take." We found as a fact, "The tug Magnolia was employed merely to assist the steamship Splendor," and in the findings complained of we used these words in this sense.
After a careful review of our opinion, with the aid and assistance of both motions for rehearing, we still think we made the proper disposition of this appeal. Hence both motions are overruled.
 *Page 177